Cite as 2015 Ark. 46

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-550

JIMMY MEDLOCK                                       Opinion Delivered February   12, 2015
                                APPELLANT
                                                    APPELLEE’S MOTION TO DISMISS
V.                                                  APPEAL
                                                    [GARLAND COUNTY CIRCUIT
                                                    COURT, NO. 26CR-12-208]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE JOHN HOMER
                                                    WRIGHT, JUDGE

                                                    MOTION GRANTED; APPEAL
                                                    DISMISSED.


                                        PER CURIAM


       Appellant Jimmy Medlock’s timely petition for postconviction relief under Arkansas Rule

of Criminal Procedure 37.1 (2014) was denied by the Garland County Circuit Court by an order

entered December 26, 2013, and he lodged an appeal of that order in this court. In the Rule

37.1 petition, appellant sought relief from a judgment reflecting his conviction for second-degree

battery and sentence of 180 months’ imprisonment in the Arkansas Department of Correction.

The appellee State has filed a motion requesting that this court dismiss the appeal because

appellant is no longer incarcerated. We grant the motion, and the appeal is dismissed.

       The State correctly notes that appellant provided a change of address to this court that

indicates appellant is no longer incarcerated. Our precedent is clear that a person must be

physically incarcerated in order to be eligible to proceed under Rule 37.1. Criswell v. State, 2014

Ark. 205 (per curiam) (citing Branning v. State, 2010 Ark. 401); see also Ark. R. Crim. P. 37.1(a).

Our precedent is clear that a person on parole is not eligible to proceed under Rule 37.1.
                                     Cite as 2015 Ark. 46

Branning, 2010 Ark. 401, at 3.1 Because appellant is no longer incarcerated on the charges at

issue, granting relief would have no further effect, and he can no longer proceed under Rule 37.1

even if his arguments on appeal or in the Rule 37.1 petition had merit. Criswell, 2014 Ark. 205.

Accordingly, we grant the motion, and the appeal is dismissed.

       Motion granted; appeal dismissed.

       Jimmy Medlock, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad K. Newman, Ass’t Att’y Gen., for appellee.




       1
        In a late tendered response to the State’s motion to dismiss, appellant admits that he is
on parole but contends that he should be considered incarcerated while he is under the
supervision of the Arkansas Department of Correction.

                                               2